— Casey, J.
Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered May 21, 1987, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
Defendant entered a plea of guilty to a superior court information which accused him of acting in concert with William Ingram in the robbery of Mike’s Automart in the Town of Fallsburg, Sullivan County, on January 2, 1987, and forcibly stealing $262 in United States currency from the duty *741clerk there while defendant and Ingram were both armed with knives. The plea was negotiated and defendant was promised a prison sentence of 5 to 15 years, which he received. On December 7, 1987 Ingram received a prison sentence of 4 to 12 years.
Defendant had no prior record and County Court did not indicate any reason for the disparity in the sentences given to defendant and Ingram. County Court’s failure to articulate a reason for the disparate sentences prompts us to modify defendant’s sentence in the interest of justice to an indeterminate prison term of 4 to 12 years (see, People v Harris, 122 AD2d 458).
Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment of 4 to 12 years, and, as so modified, affirmed. Kane, J. P., Casey, Weiss, Levine and Mercure, JJ., concur.